ORDER

PER CURIAM.
James J. Hemphill appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We find that the motion court did not clearly err in denying Hemphill’s claim for post-conviction relief without an evidentiary hearing. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).